M.D. Appeal Dkt.
21 - 2021


                                IN THE SUPREME COURT OF PENNSYLVANIA
                                            MIDDLE DISTRICT


         ELIZABETH H. LAGEMAN, BY AND                          : No. 578 MAL 2020
         THROUGH HER POWER OF ATTORNEY                         :
         AND DAUGHTER, ADRIENNE LAGEMAN,                       :
                                                               : Petition for Allowance of Appeal
                                  Respondents                  : from the Order of the Superior Court
                                                               :
                                                               :
                           v.                                  :
                                                               :
                                                               :
         JOHN ZEPP, IV, D.O.; ANESTHESIA                       :
         ASSOCIATES OF YORK, PA, INC.; YORK                    :
         HOSPITAL; AND WELLSPAN HEALTH,                        :
         T/D/B/A YORK HOSPITAL,                                :
                                                               :
                                  Petitioners                  :


                                                      ORDER



        PER CURIAM

                   AND NOW, this 31st day of March, 2021, the Petition for Allowance of Appeal is

        GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to the

        remaining issue. The issue, as stated by Petitioners, is:

                   Did the Superior Court’s majority opinion conflict with this Court’s holdings in
                   Quinby v. Plumsteadville Family Practice, Inc., 907 A.2d 1061 (Pa. 2006), and
                   Toogood v. Rogal, 824 A.2d 1140 (Pa. 2003) (plurality), and the Superior Court’s
                   en banc opinion in MacNutt v. Temple Univ. Hosp., 932 A.2d 980
                   (Pa. Super. 2007) (en banc), when the Superior Court found an abuse of discretion
                   and reversible error in the trial court’s refusal to give a jury instruction on res ipsa
                   loquitur where the underlying case was medically complex and the plaintiff had
                   otherwise established a prima facie case of medical professional negligence by
                   direct expert testimony offered to a reasonable degree of medical certainty?